Title: From Benjamin Franklin to John Jay, 19 January 1782
From: Franklin, Benjamin
To: Jay, John


Dear Sir,
Passy Jany 19. 1782
In mine of the 15th. I mention’d my Intention of writing fully to you by this Days Post. But understanding since that a Courier will soon go from Versailles, I rather chuse that Conveyance.
I received duly your Letter of Novr. 21. but it found me in a very perplexed Situation. I had great Payments to make for the extravagant & very inconvenient Purchase in Holland together with large Acceptances by Mr. Adams of Bills drawn on Mr. Laurens and himself; and I had no Certainty of Providing the Money. I had also a Quarrel upon my hands with Messrs. de Neufville and others, Owners of two Vessels hired by Gillon to carry the Goods he had contracted to carry in his own Ship. I had wearyed this friendly & generous Court with often repeated after-clap Demands, occasioned by these un-advis’d (as well as ill-advised) & therefore unexpected Drafts, and was asham’d to show my Face to the Minister. In these Circumstances I knew not what Answer to make you. I could not encourage you to expect the relief desired, and having still some secret Hope, I was unwilling to discourage you, & thereby occasion a protest of Bills which possibly I might find some means of enabling you to pay. Thus I delay’d writing, perhaps too long. But to this Moment I have obtained no Assurance of having it in my Power to aid you, tho’ no endeavours on my part have been wanting. We have been assisted with near 20 Millions since the Beginning of last Year, besides a Fleet & Army, & yet I am obliged to worry with my Sollicitations for more, which makes us appear insatiable. This Letter will not go before Tuesday, perhaps by that time I may be able to say explicitly Yes or No. I am very sensible of your unhappy Situation, & I believe you feel as much for me.
You mention my Proposing to repay the Sum you want in America. I had try’d that, last Year. I drew a Bill on Congress for a considerable Sum to be advanced me here and paid there in Provisions for the French Troops. My Bill was not honour’d!
I was in hopes the Loan in Holland, if it succeeded, being for 10 Millions, would have made us all easy. It was long uncertain; it is lately compleated: But unfortunately it has most of it been eaten up by advances here. You see by the Letter of which I sent you a Copy, upon what Terms I obtain another Million of it. That, if I get it, will enable me to pay till the End of February; and among the rest to pay the 30,000 Dollars you have borrowed, for we must not let your Friend suffer. What I am to do afterwards God knows.
I am much surprised at the dilatory & reserved Conduct of your Court. I know not to what Amount you have obtained Aids from it; but if they are not considerable, it were to be wish’d you had never been sent there, as the Slight they put upon our offered Friendship is very disreputable to us, and of course hurtful to our Affairs elsewhere. I think they are short sighted, & do not look very far into Futurity, or they would seize with Avidity so excellent an Opportunity of securing a Neighbour’s Friendship, which may hereafter be of great Consequence to their American Affairs. If I were in Congress, I should advise your being instructed to thank them for past Favours & take your leave. As I am situated I do not presume to give you such Advice, nor could you take it if I should. But I conceive there would be nothing amiss in your mentioning in a short Memoir, the Length of Time elaps’d since the Date of the secret Article, & since your Arrival to urge their Determination upon it, and pressing them to give you an explicit definitive immediate Answer, whether they would enter into a Treaty with us or not, that you might inform Congress, and in case of Refusal solicit your Recal, that you may not be continued from Year to Year at a great Expence in a constant State of Uncertainty with Regard to so important a Matter. I do not see how they can decently refuse such an Answer. But their Silence after the Demand made should in my Opinion be understood as a Refusal, and we should act accordingly.
I think I see a very good Use that might be made of it, which I will not venture to explain in this Letter.
Speaking of your Expence; puts me mind of something that has pass’d between Mr. Adams and me relating to certain Charges in our Accounts, which I think ought to be communicated to you, that if you should be of the same Opinion with us, you may charge as we propose to do, or if you are of a different Opinion, we may conform to it for the Reasons you will be kind enough to offer us. I therefore enclose Copies of the two Letters that contain the Points in question. I wish not to be burthensome to our Country, and having myself no Expensive Habits, having besides no Wife or Family to bring up, and living out of Paris, perhaps I should be as little incommoded by a Reduction of some of those Charges as any of my Brethren; but as we are to establish Precedents, I would not have them such as may be oppressive to another or to a Successor differently circumstanc’d.
I advanc’d to Major Franks Fifty Louis as you desired, and took his Note payable to you. His stay has been so long, and he bought so many things, that it did not prove sufficient.
I cannot express sufficiently my Thankfulness to you for the kind & friendly Manner in which you wrote concerning me & my Grandson to the President of Congress. Be assured I shall ever bear it in Remembrance.
I am of the same Opinion with you as to the Instructions you mention.
Mr. Deane has written a very indiscreet & mischievous Letter, which was intercepted & printed at New York, & since in the English Papers. It must ruin him forever in America & here. I think we shall soon hear of his retiring to England, & joining his Friend Arnold.

I know not how the Account of your Salary stands, but I would have you draw on me for a Quarter at present which shall be paid, and it will be a great Pleasure to me if I shall be able to pay up all your arrears.
I forwarded to you Gen. Washington’s Dispatches, by which you would learn the Reduction of York town and Gloucester. A great and important Event! The Infant Hercules has now strangled his second Serpent that attacked him in his Cradle, and I hope his future History will be conformable.
My Grandson joins with me in best Wishes and Happiness to you & Mrs: Jay.
Mr. Laurens being now at Liberty perhaps may soon come hither, & be ready to join us if there should be any Negociation for Peace. In England they are mad for a separate One with us, that they may more effectually take Revenge on France and Spain. I have had several Overtures hinted to me lately from different Quarters, but I am deaf. The Thing is impossible. We can never agree to desert our first & our faithful Friend on any Consideration whatever. We should become infamous by such abominable Baseness.
With great & sincere Esteem, I am ever, Dear Sir, Your affectionate and most obedient humble Servant
B Franklin

I am writing to M Carmichael but it will be too late for this Opportunity.
  The Letters between Mr Adams & me are mislaid—
  His Exy. John Jay Esqr.

 
Endorsed: Doctr Franklin 19 Jany 1782 Recd 5 Feb. and. [answered] 11 Do.

